NUMBER 13-20-00108-CR

                                      COURT OF APPEALS

                            THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI – EDINBURG


                                   IN RE VALENTIN GAONA


                            On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria1

        On February 21, 2020, relator Valentin Gaona, proceeding pro se, filed a petition

for writ of mandamus. Through this original proceeding, relator seeks to compel the trial

court to appoint counsel to represent him in trial court cause number 07-CR-3875-F in the

214th District Court of Nueces County, Texas. 2



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); see also id. R. 47.4 (distinguishing opinions and memorandum opinions).

         2 Relator has previously filed other appeals from the final judgment rendered in this same trial court

cause number. See Gaona v. State, No. 13-08-364-CR, 2009 WL 2568578, at *1 (Tex. App.—Corpus
Christi–Edinburg Mar. 26, 2009, pet. ref’d) (mem. op., not designated for publication) (affirming conviction
for capital murder); see also Gaona v. State, No. 13-19-00606-CR, 2020 WL 103860, at *1 (Tex. App.—
        To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet both

requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

        It is the relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (per curiam) (“Even a pro se applicant for a writ of mandamus must show

himself entitled to the extraordinary relief he seeks.”). In addition to other requirements,

the relator must include a statement of facts supported by citations to “competent

evidence included in the appendix or record” and must also provide “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” See generally TEX. R. APP. P. 52.3. As the party seeking relief, the

relator has the burden of providing the Court with a sufficient mandamus record to

establish his right to a writ of mandamus. Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex.

Crim. App. 2011) (orig. proceeding) (Alcala, J. concurring); Walker, 827 S.W.2d at 837;

see TEX. R. APP. P. 52.3(k) (specifying the required contents for the appendix); id. R.

52.7(a) (specifying the required contents for the record).




Corpus Christi–Edinburg Jan. 9, 2020, no pet. h.) (mem. op., not designated for publication) (dismissing
appeal of conviction for capital murder because of previous appeal and untimeliness).

                                                   2
      In this case, the relator has failed to provide a sufficient appendix or record in

support of his petition for writ of mandamus and he has therefore failed to meet his burden

to obtain relief. See Walker, 827 S.W.2d at 837; see generally TEX. R. APP. P. 52.3.

Accordingly, we deny the petition for writ of mandamus. See In re Harris, 491 S.W.3d at

334; In re McCann, 422 S.W.3d at 704.

                                                              NORA L. LONGORIA
                                                              Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of March, 2020.




                                            3